Citation Nr: 1506089	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) on a schedular basis, initially rated at 30 percent prior to March 20, 2013, and rated at 50 percent from that date.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jacob Bernhardt, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms such as suicidal ideation, panic attacks, and impaired impulse control, which have resulted in severe occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Records relating to the Veteran's disability benefits from the Social Security Administration have also been obtained.  VA examinations were conducted December 2010 and March 2013.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation for their opinion.

There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran has a long history of PTSD dating back to the early 2000s.  Prominent symptoms prior to July 14, 2010, the effective date of service connection, include frequent panic attacks and suicidal ideation.  The Veteran was hospitalized twice for suicidal ideation; once in May 2003 and again in October 2007.  Both incidences coincided with periods of financial distress.  During this period the Veteran began receiving pharmacotherapy and one-on-one therapy for his PTSD.  Notwithstanding the two instances of hospitalization, treatment records indicate that the therapies appeared to yield positive results and the Veteran's symptomatology improved.  

The Veteran underwent a VA examination in December 2010.  The examiner stated that he appeared clean, neatly groomed, and appropriately dressed.  He was cooperative and friendly towards the examiner.  His affect was normal and mood was good.  His thought process and content, psychomotor activity, and speech were all unremarkable.

The Veteran reported that he re-experiences the death of one of his friends from Vietnam.  This happens in his dreams and when he is exposed to internal or external cues that symbolize or resemble an aspect of the incident.  He tries to avoid thoughts, feelings, or conversations associated with the incident.  He has general social avoidance and anxiety, diminished participation in usual activities, detachment or estrangement from others, and a restricted range of affect.  The re-experiencing also causes insomnia.  Other PTSD symptoms experienced by the Veteran include irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The examiner concluded that the Veteran's PTSD causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  He characterized the level of social and occupational impairment as moderate, and noted that the Veteran's PTSD has had a negative effect on his ability to effectively interact with his coworkers causing him to suffer psychological distress and to lose highly valued jobs.  

VA treatment records show that starting in 2012 the Veteran began to participate in various group therapies to address some of his symptoms.  He had a hard work ethic and progressed well.  They show that he was generally doing well, though a May 2012 Mental Health Team Note indicated transient suicidal ideation.  He was making these strides despite facing increasing stressors like pending bankruptcy and problems affording medications for his wife's chronic illnesses.  

The Veteran underwent another VA examination in March 2013.  The examiner noted that he arrived on time.  He was oriented to person, place, time, situation, and he was dressed casually and adequately groomed.  He was cooperative and his speech and tone were normal.  His mood was depressed and affect constricted.  His thought process was normal.

The Veteran reported that since his last VA examination, his house was foreclosed, the small business he tried to establish failed, he filed for bankruptcy, and he had a second thyroid surgery.  He and his wife of 22 years currently have an excellent relationship and he states that she keeps him grounded.  Her poor health is a source of stress for him.  They live at a Christian retirement center.  He volunteers calling numbers for "BINGO" each week and tries to do some woodworking, but he has done less recently.  He was also previously restoring a motorcycle but he has not worked on that project for four to five months.  He quit attending a peer support group at the VA medical center a month ago.  He stated that he and his wife completed their bankruptcy in December 2012 and he thought his mood would get better but it has actually gotten worse since then.

The examiner reviewed the Veteran's history of PTSD and treatment.  He noted that the Veteran was actively engaged in treatment at the time of his previous VA examination, with apparent positive effects.  PTSD symptoms were present but stable, and he was gaining tools and techniques to manage them from various group therapies.  He continued treatment until about seven months ago when his mood began a rather serious decline.  As his mood worsened, his PTSD symptoms worsened and had an increased effect on his day-to-day functioning.  

The examiner noted that the Veteran's GAF scores also followed such a pattern.  GAF score in 2003, prior to treatment, was a 37; as he engaged in treatment, GAF scores improved to 65 prior to the December 2010 VA examination; and they have gradually declined since then with the most recent score from 6 months ago being a 58.  Since that time, the Veteran's PTSD symptomatology has worsened and his GAF score at the time of this examination is a 47.

The examiner diagnosed the Veteran with PTSD and depression and differentiated their symptoms.  Attributable to PTSD, alone, were intrusive memories; nightmares; psychological and emotional reactions to reminders of the trauma; avoidance of thoughts, feelings, situations, and activities that may trigger emotions; an inability to remember important parts of the traumatic experience; emotional numbing; hypervigilance; and exaggerated startle response.  Symptoms common to both disabilities included impaired sleep and social withdrawal, loss of interest in normal activities, concentration difficulty, and anger and irritability.  The examiner concluded that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  He reported that he frequently has panic attacks when out in public.  He loses control when he gets angry and will throw and break things (though he has not hurt anyone).  He has trouble maintaining hygiene; for example, he sometimes wears the same clothes for four or five days or he will forget to shower.  He also reported that he continues to have suicidal ideation on a daily basis.  Since his last hospitalization in 2007, there have been multiple occasions where he formulated a plan for suicide.  

The Board finds that, for the entire period on appeal, the Veteran's symptoms most closely approximate the criteria for a 70 percent rating pursuant to DC 9411.  

After reviewing the evidence of record, at first blush it appears that his symptomatology at the time of service connection was only moderate in nature.  This conclusion was supported by the December 2010 VA examination and by the examiner in the March 2013 VA examination who opined that the Veteran's symptoms were mild at the time of the December 2010 VA examination (in-line with a GAF score of 65) and have since worsened.  

It appears, however, that the examiners either did not fully consider the Veteran's history of severe PTSD symptomatology or the Veteran was not fully forthcoming as to the extent and severity of his symptoms.  Prior to the effective date of service connection, the Veteran's symptoms were manifested by suicidal ideation (for which he was hospitalized in 2003 and 2007) and panic attacks.  December 2010 and March 2013 VA examinations indicated that these symptoms were not currently present; however, a May 2012 Mental Health Team Note indicated transient suicidal ideation and in September 2014 the Veteran provided testimony of suicidal ideation on a daily basis, the occurrence of panic attacks when out in public, and impaired impulse control.  The Veteran also reported that since his last hospitalization in 2007 there have been multiple instances where he actually formulated a plan for suicide.  

The Veteran is competent to report his symptoms of PTSD and the Board finds that he is credible.  Although there appears to be fluctuation in his symptoms, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the Board finds that there is competent and credible evidence that, at the time of service connection, his PTSD most closely approximated the criteria for a 70 percent rating.  The same overall clinical picture is present after March 20, 2013, and is supported by a GAF score of 47, which indicates severe social and occupational impairment.  Accordingly, a 70 percent schedular rating for PTSD is warranted for the entire period on appeal.

Nonetheless, the Veteran's symptomatology does not more closely approximate the criteria for a total disability rating because it is clear that he does not have total social impairment.  For instance, the Veteran testified that he has friends who are veterans, that he volunteers to call numbers for "BINGO", that he has a long-term, healthy relationship with his spouse, and that he is close to his step-daughter.  The Board also notes that the Veteran's representative stated at the September 2014 Board hearing that the Veteran was asking for a 70 percent disability rating because they did not believe he met the criteria for a 100 percent rating.  The Board concurs.  For these reasons, the Board finds that a 100 percent schedular rating for PTSD is not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 70 percent schedular rating for the entire period on appeal, no additional staged rating is warranted.


ORDER

A schedular rating of 70 percent for PTSD is warranted.

REMAND

The evidence of record suggests that the Veteran's service-connected PTSD impacts his ability to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  The Veteran indicated he has had to quit certain jobs because of his PTSD and that he is in receipt of Social Security Administration (SSA) disability benefits based primarily on his PTSD symptoms .  A remand is required to obtain a medical examination and opinion to address this matter.  

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the issues are REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice for a TDIU claim.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the impact of his service-connected PTSD on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment and education in connection with the claim for a TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, renders him unable to secure or maintain substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

3.  Readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for PTSD.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


